Citation Nr: 0408343	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  01-06 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether the veteran filed a timely notice of disagreement 
with the September 1994 rating decision.

2.  Entitlement to an effective date for an award of a 100 
percent evaluation for post-traumatic stress disorder (PTSD), 
prior to February 26, 1993.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Regional Office (RO) that denied entitlement to an earlier 
effective date for an award of a 100 percent evaluation for 
PTSD.  

The veteran was afforded an initial videoconference hearing 
before an undersigned Veterans Law Judge in November 2001, 
relative to the issue of entitlement to an effective date 
earlier than February 26, 1993 for the grant of a 100 percent 
rating for PTSD.  Thereafter, based on a preliminary review 
of the record, the veteran was advised by a VA letter dated 
in January 2002 that he might not have filed a timely notice 
of disagreement with a September 1994 rating action that 
assigned an effective date of February 26, 1993 for an 
evaluation of 100 percent for PTSD.  He was provided an 
opportunity to explain why he thought a notice of 
disagreement had been filed in a timely manner or to submit 
any evidence showing that it was timely filed.  The veteran's 
attorney submitted a response in March 2002.  By decision 
dated in May 2002, the Board remanded the veteran's claim to 
afford him the opportunity to testify at a videoconference 
hearing.  

The veteran provided testimony before a second undersigned 
Veterans Law Judge in August 2002.  By a decision in October 
2002, the Board found that the veteran had not submitted a 
timely notice of disagreement with the September 1994 rating 
action.  The veteran appealed this determination to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by Order dated August 28, 2003, granted a Joint Motion 
for Remand, and vacated the Board's decision.  

In its August 28, 2003 Order, the Court directed the Board to 
address the question of how the conclusion that the veteran 
had not submitted a timely notice of disagreement to the 
September 1994 rating action rendered moot the December 1999 
rating action that denied the claim for an earlier effective 
date for the award of a 100 percent evaluation for PTSD.  
Simply stated, the Board acknowledges that it inadvertently 
failed to address the claim for retroactive benefits for 
PTSD, and that matter is considered herein.  

As noted in its October 2002 decision, during a 
videoconference hearing in August 2002, the veteran raised 
several issues.  He claims that there was clear and 
unmistakable error (CUE) in a March 1991 rating decision in 
failing to assign higher evaluations for PTSD.  He also 
argues that he was entitled to a temporary total rating based 
on hospitalization at the Department of Veterans Affairs (VA) 
Medical Center in Omaha, Nebraska beginning in June 1988.  
See August 2002 hearing transcript, page 7.  A June 2001 
statement from the veteran's attorney raised a claim of CUE 
in a July 1991 rating decision in failing to grant a total 
rating based on individual unemployability due to service-
connected disability.  These matters have not been developed 
for appellate consideration, and are not inextricably 
intertwined with the matters at issue.  As such, they are 
referred to the RO for appropriate action.

The issue of entitlement to an effective date earlier than 
February 26, 1993 for an award of a 100 percent evaluation 
for PTSD is the subject of a Remand following the Order 
section of this decision.  


FINDINGS OF FACT

1.  By rating decision dated in September 1994, the RO 
assigned a 100 percent evaluation for PTSD, effective 
February 26, 1993.

2.  The veteran was notified of this determination by letter 
dated October 3, 1994.

3.  A notice of disagreement was not received within one year 
of the date of notification of the September 1994 rating 
action.


CONCLUSION OF LAW

The veteran did not file a timely notice of disagreement with 
the September 1994 rating decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the VA to notify 
the claimant and the representative, if any, of the 
information and evidence necessary to substantiate a claim, 
and has enhanced VA's duty to assist a claimant in developing 
the evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

Although VCAA is applicable to this case, the Board finds 
that further development with respect to its notice and duty 
to assist provisions is not warranted regarding the issue of 
whether the veteran submitted a timely notice of disagreement 
to the September 1994 rating decision.  The scope of this 
issue is narrowly limited to a careful review of documents 
filed by the veteran during the year following the mailing to 
him of the notice of the decision, and the Board has 
endeavored to report all of those documents.  The evidence 
needed to substantiate the claim, that is, that he properly 
appealed the September 1994 RO decision, must, of necessity, 
have been a matter of record long before the VCAA was enacted 
and no amount of assistance provided at this point in time 
can alter that evidence.  Accordingly, the Board finds that 
the notice and duty to assist provisions of VCAA, to the 
extent they are relevant to this issue, have been satisfied.   
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a rating decision dated in September 1994, the RO, in 
pertinent part, assigned a 100 percent evaluation for the 
veteran's service-connected PTSD, effective February 26, 
1993.  In light of this determination, the RO noted that the 
claim for a total rating based on individual unemployability 
due to service-connected disability was moot.  Notice of the 
determination was issued on October 3, 1994.

In a report of telephone contact with the RO, dated in May 
1996, it was indicated that the veteran requested an earlier 
effective date for his PTSD rating.  It was noted that the 
veteran had stated that his PTSD should have been evaluated 
as 100 percent disabling from January 1991.  

By rating action dated in August 1996, the RO found that the 
failure to assign a 100 percent evaluation for PTSD prior to 
February 26, 1993 did not constitute clear and unmistakable 
error.  

A report of contact dated in June 1999 reflects that the 
veteran again requested an earlier effective date for the 
award of a 100 percent evaluation for PTSD.  This was denied 
by the RO in the December 1999 rating decision on appeal.

With regard to whether the September 1994 rating decision 
which assigned the 100 percent rating for PTSD, effective 
February 26, 1993, was timely appealed, the Board notes that 
an appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  A written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement.  While special wording is not required, the 
notice of disagreement must be in terms which can reasonably 
be construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In this case, the RO assigned an effective date of February 
26, 1993 for a 100 percent evaluation for PTSD in the 
September 1994 rating decision.  A review of the record fails 
to show that the veteran submitted a timely notice of 
disagreement with this determination.  In this regard, the 
Board notes that neither the veteran nor his representative 
appears to argue that there was a timely notice of 
disagreement.  Rather, the veteran asserts that he filed a 
substantive appeal in October 1990 and that, accordingly, his 
appeal remained pending since that time.  In fact, the Board 
points out that the VA Form 9 he submitted at that time 
perfected his appeal concerning his claim of entitlement to 
service connection for PTSD that had initially been denied by 
the RO in July 1989.  The subsequent grant of service 
connection for PTSD by a rating decision in March 1991 
represented a complete grant of the benefit he sought at that 
time, that is, service connection.  Disagreement as to the 
rating assigned, and/or the effective date of the evaluation 
assigned, for a service-connected disability are separate 
matters that require separate appeal.  Thus, the October 1990 
substantive appeal cannot be considered to be part of an 
appeal of an issue that had not been raised at that time.

In addition, the veteran notes that he had filed claims for a 
total rating based on individual unemployability due to 
service-connected disability in March and June 1993.  In its 
July 1993 rating action, the RO also considered a claim for 
an increased rating for PTSD.  The Board observes that the RO 
assigned a 30 percent evaluation for PTSD, effective February 
1993, the date of a VA psychiatric examination.  It is 
acknowledged that the veteran submitted a timely appeal of 
this determination and the RO issued a statement of the case 
in February 1994, and a supplemental statement of the case 
the following month.  He then filed a substantive appeal in 
June 1994.  The veteran argues that this demonstrates that 
his appeal had already been perfected.  However, the Board 
emphasizes that the September 1994 rating action assigned an 
increased 100 percent evaluation effective February 1993.  In 
effect, this was a complete grant of the increased rating he 
had originally sought, as 100 percent is the maximum rate 
assignable.  The only issue remaining to appeal was the 
effective date of the award of the 100 percent evaluation, 
and the veteran failed to dispute that in a timely manner.  
The Board concludes, therefore, that since the veteran did 
not submit a timely notice of disagreement with the September 
1994 rating decision, his appeal must be denied.  In Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in 
a case where the law is dispositive of the claim, it should 
be denied because of lack of legal entitlement under the law.  


ORDER

The issue of whether the veteran filed a timely notice of 
disagreement with the RO's September 1994 rating decision is 
denied.


REMAND

The issue of entitlement to an effective date earlier than 
February 26, 1993 for the award of a 100 percent evaluation 
for PTSD is herein REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  The Department of 
Veterans Affairs (VA) will notify you if further action is 
required on your part.

As noted above, the VCAA enhanced VA's duty to assist a 
claimant in developing the evidence necessary to substantiate 
a claim.  The record does not reflect that the appellant has 
been furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b).  In this case, 
the veteran has not been provided with notice of what 
specific information and/or specific medical or lay evidence, 
not previously submitted, is necessary to substantiate his 
claim, and what specific evidence, if any, the veteran is 
expected to obtain and submit, and what specific evidence 
will be retrieved by VA.  

The Board also observes that the Court requested that the 
Board consider whether the evidence submitted by the veteran 
in March 1991 constituted a notice of disagreement to a 
rating action of that month.  The Court noted that this is 
relevant to whether an earlier effective date is warranted.  

Under the circumstances of this case, the Board finds that 
additional development is necessary.  Accordingly, the case 
is REMANDED for action as follows:

1.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent 
relative to the earlier effective date 
claim.

2.  The RO should consider whether the 
veteran's statement and evidence, 
received in March 1991, constituted a 
notice of disagreement with the March 
1991 rating action.  If the RO finds in 
the affirmative, it should issue a 
statement of the case as to the issue of 
entitlement to increased initial 
evaluations for PTSD.  Such statement of 
the case should reflect the impact of 
such determination on all subsequent 
rating actions which assigned evaluations 
for the service-connected PTSD.  If the 
RO finds in the negative, it should issue 
a statement of the case as to its 
adjudication of the veteran's failure to 
timely appeal the March 1991 rating 
action.  The veteran should be afforded 
the appropriate opportunity to respond.  
The case should be returned to the Board 
as appropriate

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an effective date earlier than February 
26, 1993 for the award of a 100 percent 
rating for PTSD.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



			
	F. JUDGE FLOWERS	WARREN W. RICE, JR.
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



